Citation Nr: 0209014	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include patellofemoral compression syndrome and 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant enlisted in the Arkansas Air National Guard in 
June 1989 and was a member until April 1999.  While a member 
of the Air National Guard, she had various periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA), including an initial period of active duty 
training in the Air Force from September 1989 to February 
1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision 
issued by the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
patellofemoral compression syndrome and chondromalacia 
patella of the left knee.  The Board remanded the case for 
additional development in February 2001; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has left knee pathology that pre-existed 
her entry into the Air Force Reserve.

3.  The appellant does not have current left knee disability 
due to disease or injury that was incurred or aggravated 
during ACDUTRA.

4. The appellant does not have current left knee disability 
due to injury that was incurred or aggravated during 
INACDUTRA.


CONCLUSION OF LAW

The pre-existing left knee disorder did not undergo 
aggravation during ACDUTRA; a separate acquired left knee 
disorder was not incurred or aggravated in any ACDUTRA or 
INACDUTRA, and arthritis of the left knee may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1112, 1113, 1131, 1132, 1133, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.  As discussed 
below, the preponderance of the evidence is against a finding 
that the appellant's current left knee disorder is related to 
any disease or injury incurred or aggravated during ACDUTRA 
or any injury incurred or aggravated during INACDUTRA.  Her 
pre-existing left knee disorder is not an injury and was not 
aggravated during ACDUTRA.

As per the April 2000 statement of the appellant's 
representative submitted in lieu of a VA Form 646, the 
appellant's argument is not with the finding that her left 
knee condition existed prior to her entrance into military 
service.  However, the appellant does disagree with the 
conclusion that her left knee condition was not permanently 
worsened during her service.  She contends that she was 
required to take a medical discharge due to aggravation of 
her left knee condition in service.  She attributes her 
increase in left knee disability to her participation in 
softball, exercises, and fitness testing in the military.

The medical evidence of record reveals that the appellant's 
knee disorder has been diagnosed as patellofemoral 
compression syndrome and chondromalacia patella.  
"Chondromalacia patella is defined as the premature 
degeneration of the patellar cartilage, the patellar margins 
are tender so that pain is produced when the patella is 
pressed against the femur."  Rollings v. Brown, 8 Vet. App. 
8, 11 (1995); Odiorne v. Principi, 3 Vet. App. 456, 458 
(1992).

Review of the appellant's Air National Guard personnel 
records indicates that the appellant was usually on ACDUTRA 
for approximately 20-25 days per year of Air National Guard 
membership, as well as approximately one weekend per month of 
INACDUTRA.  She had an initial period of ACDUTRA from 
September 1989 to February 1990.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  See 
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full-time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

In addition, service connection for a number of chronic 
conditions, including arthritis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131. 

In addition, congenital or developmental defects or 
conditions are generally not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  Furthermore, 38 C.F.R. § 4.9 indicates that mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.

The VA General Counsel, in a precedential opinion, citing 
DORLAND'S ILLUSTRATED DICTIONARY 385 (26th ed. 1974), indicated 
the term "disease" had been defined as "any deviation from or 
interruption of, the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  See 
VAOPGCPREC 2-93.

While the February 1993 Air National Guard medical examiner 
noted that the appellant had had a congenital defect of the 
knee corrected, the Board finds that the appellant's 
preexisting knee disorder is more aptly classified as a 
disease, based on VAOPGCPREC 2-93.  Whether it is more 
appropriated classified as a disease or as a congenital 
defect, it is not an injury.

In defining the phrase "in the active military, naval, or air 
service," the statute clearly distinguishes between disease 
and injury for purposes of entitlement to compensation 
benefits while serving in a Reserve component, depending on 
the nature of that service.  Under the provisions of 
38 U.S.C.A. § 1131, individuals on inactive duty training 
have legal entitlement to service connection only when 
disability results from injury sustained while on such duty; 
service connection is not legally merited when the disability 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection).  As the appellant's left 
knee disorder is not an injury, service connection can not 
legally be granted for the appellant's knee disorder based on 
any incident of INACDUTRA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

There has been no dispute that the appellant's original knee 
condition -- which resulted in surgery when she was six years 
old -- preexisted her active service, and therefore was also 
not incurred during ACDUTRA or INACDUTRA.  This childhood 
condition is clearly documented in the record and there has 
been no assertion or any indication that it occurred during 
any type of military duty.  Furthermore, the Board notes that 
the Medical Evaluation Board indicated that the left knee 
condition preexisted the appellant's military service.  The 
Board finds such evidence sufficient to establish that the 
appellant's left knee disorder preexisted her military 
service.

The primary contention with respect to the left knee 
disability claim has been that it was aggravated by service, 
particularly during physical training the appellant 
participated in while a member of the Air National Guard.  
Thus, the primary issue in this case is whether the 
appellant's left knee disorder was aggravated by active 
military service.  Generally, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required of a non-
combat appellant to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

Thus, the issue in this case is whether the appellant's left 
knee disability underwent an increase in severity in service.  
As previously noted, the appellant entered an initial period 
of active duty training in the Air Force in September 1989 
and was separated in February 1990, serving 142 days.  The 
appellant's April 1989 report of medical history stated that 
she suffered from painful joints and that she had undergone 
knee surgery for "shortened ligaments" at age six.  The 
report of a May 1989 orthopedic consultation indicated that 
the appellant had undergone extensor mechanism realignment 
for recurrent patellar dislocation.  The examiner described a 
stable patella with no swelling.  Radiographic examination 
revealed a slight irregularity at the medial tibial 
metaphysis.  The evidence of record does not contain any 
indication that the appellant underwent medical examination 
in February 1990.

The appellant subsequently underwent an Air National Guard 
periodic medical examination in February 1993.  She reported 
a history of swollen or painful joints and surgery to shorten 
her knee tendons.  The appellant denied any significant 
illness or injury since her prior examination in April 1989.  
The examiner noted a corrected congenital defect of the knee.

In September 1996, the appellant filled out an AF Form 895, 
Annual Medical Certificate.  She reported that she did not 
currently have any physical restrictions or limitations; she 
provided that same information in March 1997.  The appellant 
underwent another periodic medical examination in November 
1997.  The childhood knee surgery was again noted.  The 
examiner described the appellant's lower extremities as 
normal.

In September 1998, the appellant sought a profile change and 
brought in private medical records.  She submitted a written 
statement in which she stated that she had been diagnosed at 
age six with longer than normal tendons in her left knee that 
caused a lot of slack in the knee and that the knee surgery 
she had was to shorten the knee ligaments and tighten the 
knee cap and prevent it from sliding left and right.  The 
appellant further stated that she started karate in 1996, but 
had to stop that activity in December 1997, due to sharp knee 
pains, swelling and weakness.  She said that the twisting, 
turning, kicks and sparring injured and aggravated her knee.  
The appellant further stated that she was told by her doctor, 
in February 1998, that the cartilage in her knee was worn 
out, that the condition would get worse with age, and that 
she had a lot of slack in her left knee.  She said that her 
doctor told her that her left knee was off track and that he 
recommended physical therapy.  She undertook physical therapy 
to build up the muscles around the knee to keep the kneecap 
from being pulled off track.  She also reported that she felt 
grinding and pinching pains in her knee after completing the 
physical fitness test during her May 1998 drill (INACDUTRA).  
She said that by August, her knee had gotten worse with a lot 
of swelling, aching and pain on motion.  

In two undated AF Forms 895, the appellant stated that she 
had been treated for sharp knee pain, swelling and knee 
locking and catching since September 1995.  She further 
stated that the results of her prior surgery were "less than 
satisfactory" and that her knee gave her more problems each 
year.  She said that she had lost some muscle mass in her 
left leg and that her "knee seems to get worse with age."

Review of the private medical records in evidence reveals 
that the appellant was seen in September 1995 for complaints 
of vague knee pain; she gave an onset date of two to three 
weeks before she sought treatment.  Her medical history was 
noted to be significant for surgery for congenital knee 
instability with no injuries since then.  She reported an 
occasional pop or click, pain in the posterior aspect and 
perhaps some swelling.  Physical examination revealed mild 
crepitance and no ligamentous instability.  The clinical 
impression was subtle signs and symptoms of patellar pain 
syndrome.  The record from the appellant's October 1996 visit 
reveals that her previous knee problems had resolved.  

In February 1998, the appellant presented with complaints of 
left anterior knee pain, with some popping and no swelling.  
She was noted to be moderately physically active with a 
lateral release surgery at age six and an unremarkable 
interim history.  On physical examination, the appellant 
demonstrated retropatellar apprehension and crepitation; 
there was no ligamentous instability.  Radiographic 
examination was unremarkable.  The doctor rendered a clinical 
impression of patellofemoral compression syndrome left knee.  
In August 1998, the appellant was noted to have exacerbated 
her patellar pain while playing softball over the summer; she 
complained of grating and popping and constant aching.  She 
said that most of the swelling had resolved.  The left knee 
examination resulted in a positive patellar grind test.  She 
demonstrated an inward-facing patella with lateral tracking 
on passive knee extension.  The clinical impression was 
'patellofemoral compression syndrome with "miserable 
malignment syndrome".  The plan was to treat the appellant 
as if she had patellofemoral biomechanical dysfunction.  

In October 1998, the appellant exhibited no significant 
improvement.  Examination revealed a two-centimeter thigh 
girth discrepancy on the left.  She continued to demonstrate 
substantial retropatellar apprehension and crepitation.  
There was no effusion and the appellant demonstrated a full 
range of motion.  The clinical impression was patellofemoral 
biomechanical dysfunction with suspected chondromalacia 
patellae.

An October 1998 letter from the appellant's treating 
orthopedist summarizes the above treatment information.  The 
doctor stated that the appellant's condition was a chronic 
condition and he characterized the condition as static with 
exacerbations of pain and stiffness.  The doctor also stated 
that "required physical training or PT testing during 
exacerbations of her symptoms may expedite her need for 
surgery" and that prolonged running or walking should be 
terminated when pain occurred.

In February 1999, the appellant was examined for a Medical 
Evaluation Board (MEB).  The MEB narrative summary noted that 
the appellant had had intermittent knee pain with occasional 
locking since her childhood surgery and that she had been 
physically active in sports in her young adulthood that only 
exacerbated her knee problems.  The writer referred to the 
medical records of the appellant's treating orthopedist often 
and in detail and recommended a medical discharge.  After 
considering the medical evidence of record, the Medical Board 
concluded that the appellant's left knee condition was 
patellofemoral compression syndrome with chondromalacia 
patella, that the left knee condition existed prior to 
service, and that it was not permanently aggravated by 
service.

In June 1999, the appellant underwent a VA medical 
examination; she complained of chronic effusions, constant 
aching, occasional locking and difficulty operating the 
clutch in her car.  On physical examination, she demonstrated 
a normal range of left knee motion of zero to 140 degrees.  
The testing of the range of motion was not particularly 
painful, but compression of the patella produced pain.  The 
examiner was unable to find any effusion.  There was marked 
laxity in the restraining structures of the left patella.  
Retropatellar grating was present.  There was a one-half inch 
difference in thigh circumference.  Radiographic examination 
revealed that the bony and soft tissue structures appeared 
normal.  The examiner rendered diagnoses of patellofemoral 
compression syndrome, chondromalacia, left and impingement, 
posteromedial meniscus, left knee.  

Overall, the preexisting left knee disorder present during 
the appellant's 142 days of initial active duty training has 
not been shown to have increased in severity in any way.  The 
first time that the appellant sought medical treatment for 
knee pain was in September 1995, and according to the 
appellant's own orthopedist, the left knee was asymptomatic 
as of October 1996.  Therefore, the preponderance of the 
evidence shows that the appellant's pre-existing left knee 
condition was not aggravated during the initial period of 
active duty training because there was no increase in her 
left knee disorder during such service.  In addition, since 
no arthritis was clinically demonstrated within one year of 
the appellant's release from this period of active duty 
training, arthritis of the left knee may not be presumed to 
have been incurred in service.

Furthermore, the symptomatology demonstrated thereafter 
represents nothing more than the continuation of underlying 
preservice disability.  The medical evidence of record 
contains no competent medical opinion showing that the 
preexisting left knee disorder underwent a pathological 
worsening in any period of ACDUTRA beyond natural progress of 
the disability.

As noted by the appellant's private orthopedist in his 
October 1998 written statement, the appellant's condition is 
a static one with exacerbations of pain and stiffness.  
Furthermore, the private orthopedist noted that the 
appellant's military physical fitness activities performed 
during exacerbations of her symptoms might expedite her need 
for surgery.  The doctor thus indicates that the appellant 
suffers from exacerbations -- not aggravation -- and that 
activities performed during a period of exacerbation (but not 
otherwise) may expedite the need for surgery.  This means 
that surgery would be needed in the future -- the only 
question is whether it would be sooner rather than later.  In 
addition, the first time the appellant sought treatment was 
on September 9, 1995; at that time, she told her private 
doctor that the onset of the pain was during the prior two to 
three weeks.  The Board notes that the onset of the pain as 
described by the appellant falls in-between periods of 
INACDUTRA and before her ACDUTRA of September 8, 1995.

There is no medical opinion of record that relates any period 
of ACDUTRA with any increased left knee symptomatology.  The 
appellant contends that the claimed aggravation of her 
preexisting left knee disorder had its onset during her time 
as a member of the Air National Guard.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to whether aggravation as defined in the 
regulation is manifested and the etiology thereof, since this 
requires medical opinion.

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting left knee 
condition during any period of ACDUTRA.  After carefully 
weighing the evidence of record, the Board finds the MEB 
report credible and gives it the greatest probative weight 
because it was based on the appellant's entire record of 
medical evidence at the time of his discharge.  The Board 
notes that the MEB relied heavily on the records of the 
appellant's own private orthopedist in reaching its 
conclusions.  Moreover, there is no other medical evidence or 
opinion of record based on review of the entire medical 
record to rebut the MEB's finding that the appellant's left 
knee disorder was not aggravated by her participation in the 
Air National Guard.

In view of the absence of any evidence in the treatment 
records of an increase in the severity of the left knee 
pathology beyond the natural progression of the disease 
during any period of ACDUTRA, and in view of the absence of a 
medical opinion that any of the appellant's left knee 
pathology was aggravated by any incident of service or 
ACDUTRA, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has also issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating decision, 
the Statement of the Case (SOC), the Supplemental Statements 
of the Case (SSOC) and the Board's remand informed the 
appellant and her representative what was needed to 
substantiate the claim and complied with VA's notification 
requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  The Board notes that the appellant 
acknowledged receiving a copy of the remand and that she also 
submitted copies of her Air National Guard Point Credit 
Summaries.  Pursuant to the Board's remand in February 2001, 
the RO, in June 2001, sent the appellant a letter explaining 
the provisions of the VCAA and informed her about evidence 
still needed to support her claim.

The appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the basis 
for denial of her claim.  The RO has obtained all available 
service medical records from her periods of active and Air 
National Guard duty, as well as private medical records.  In 
addition, she has been provided a VA medical examination 
(with x-ray) in connection with her claim.  The record now 
contains sufficient medical evidence to fairly decide the 
merits of the claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication that the evidentiary record is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
considered the claim on the merits, and did not base its 
determinations on the concept of a well-grounded claim.  The 
RO has also provided the appellant with clear notice of the 
evidence considered and the types of evidence she needed to 
submit to support her claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the aggravation of a 
pre-existing postoperative left knee disorder currently 
diagnosed as patellofemoral pain syndrome with chondromalacia 
patella is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

